DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on February 22, 2021, claims 1, 4, 5, 13, 18 and 20 were amended, claims 2, 3, 6 and 7 were cancelled, and claims 5 and 15-20 were withdrawn. Claims 1, 4 and 8-14 are considered in this office action.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mugiraneza et al. (Mugiraneza, US 2019/0114001).
Re claim 1: As shown in Figs. 19 and 20, Mugiraneza discloses a liquid crystal display panel, comprising: 
a first substrate 11 and a second substrate 23 arranged oppositely, a plurality of auxiliary spacers 10A located between the first substrate 11 and the second substrate 23, and a plurality of 
wherein the plurality of pressure sensing electrodes 6 are arranged on a side of the second substrate 23 facing the first substrate 11.
As shown in Fig. 8, Mugiraneza discloses a plurality of main spacers (at left) located between the first substrate 11 and the second substrate 23 for supporting a cell gap of the liquid crystal display panel 1, and a plurality of auxiliary spacers 10 (at right) located between the first substrate 11 and the second substrate 23, wherein a height of the auxiliary spacer is smaller than a height of the main spacer.
As shown in Figs. 5 and 6, the electrode 6 and the electrode 7 of the pressure sensor 5 are formed in stripe-shape and controlled by a controller 24 to detect a touch position. As known in the art, it is obvious that the electrode 6 and the electrode 7A can be considered as sensing electrode or driving electrode according to the circuit arrangement in order to detect a touch and a pressure. Accordingly, the electrode 6 may serve as a pressure sensing electrode and the electrode 7A, which may serve as a common electrode (paragraph 83), is considered as a driving electrode.
Further, as shown in Figs. 19 and 20, each stripe-shape pressure sensing electrode 6 comprises auxiliary spacer 10A located at different locations. Accordingly, it is obvious that the pressure sensing electrodes are mutually independent in order to locally detect a corresponding touch under a pressure.
Re claim 8: The liquid crystal display panel as claimed in claim 1:
Fig. 15 shows that the spacer 10 can be formed on the TFT substrate 11. Accordingly, as shown in Fig. 19, it would have been obvious that the spacer 10A can be formed on the TFT substrate 11 instead of the opposite substrate 23 since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Re claim 9: The liquid crystal display panel as claimed in claim 1, wherein the first substrate 23 is an opposite substrate and the second substrate 11 is an array substrate.
Re claim 10: The liquid crystal display panel as claimed in claim 1, wherein the piezoelectric material is an organic piezoelectric material (piezo-electric polymer) (paragraph 77).
Re claim 11: The liquid crystal display panel as claimed in claim 1, wherein a material of the main spacer is same as that of the auxiliary spacer (paragraph 77).
Re claim 14: It is obvious that a display device comprises the liquid crystal display panel as claimed in claim 1.
Re claim 4: The liquid crystal display panel as claimed in claim 1, further comprising a common electrode 7A (paragraph 83); the common electrode 7A is arranged on a side of the second substrate 11 facing the first substrate 23.
As shown in Fig. 5, the common electrode 7 is electrically coupled to the plurality of pressure sensing electrodes 6 through a switchable switch 27 (paragraph 47). 
As shown in Fig. 19 (b), it is obvious that the common electrode 7A and the plurality of pressure sensing electrodes 6 are formed only using one mask plate. However, the limitation “the common electrode and the plurality of pressure sensing electrodes are formed only using one mask plate” is process limitation. The presence of process limitation in product claim, which does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965).



Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
April 13, 2021